EXHIBIT 10.2


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is by and between Pacific Health Care
Organization, ("Company"),   a Utah corporation, on behalf of itself and each of
its wholly owned subsidiaries, and specifically its operational subsidiaries
listed below and David Kim ("Employee").


WITNESSETH:


WHEREAS, the Company  is in the business of providing  managed care services
(including, but not limited to, provider networks, nurse case management,
utilization review, bill review, lien adjudication, and legal expertise) to
payers, administrators, and employers nationally. ("Business"); and


WHEREAS, the Company desires to employ the services of the Employee as employee
of the Company and the Employee desire to accept that position with the Company;


NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee agree as follows:


1.           REPRESENTATIONS AND WARRANTIES.


A.   Representations and Warranties of the Employee


The Employee hereby represents and warrants to the Company as follows:


(a)   The Employee is knowledgeable and experienced for the employment position.


(b)   The Employee has full power and authority to enter into and to fully
perform thisAgreement.


(c)   This Agreement has been duly executed by the Employee and constitutes
bindingand valid obligations of the Employee as of the effective date of this
Agreementenforceable in accordance with its terms.


B.   Representations of the Company.


The Company hereby represents and warrants to the Employee as follows:


(a)   The Company is a corporation duly organized and validly existing under the
lawsof the State of Utah, and its wholly owned subsidiaries, is dulyorganized
andvalidly existing under the laws of the State of California or Nevada.
 
(b)   The Company has all requisite power and authority, corporate or otherwise,
to enter into and to fully perform this Agreement.


(c)   This Agreement has been duly executed and delivered by the Company
andconstitutes a valid and binding obligation of the Company as of the effective
date ofthis Agreement enforceable in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 


2.           EMPLOYMENT TERM.


The Company agrees to employ the Employee, and the Employee agrees to serve the
Company, as provided in this Agreement.  The Employee's employment under this
Agreement shall commence on the effective date of this Agreement and shall
continue until terminated at will by either party. (“Term”)


3.           DUTIES OF THE EMPLOYEE.


Employee shall perform the duties of Chief Operating Officer (“COO” and shall
perform all duties and responsibilities normally associated with this position.


4.           COVENANTS OF THE EMPLOYEE.


The Employee agrees that he/she will obey all rules, regulations, and special
instructions of the Company and all other rules, regulations, and special
instructions applicable to Employee in connection with his/her duties hereunder
and will endeavor to improve Employee’s expertise and knowledge, in an effort to
increase the value of his/her services for the mutual benefit of the Company and
the Employee.


(a)   Qualifications of the Employee


The Employee shall seek in good faith to assist the Company to fully and timely
comply with all applicable laws, rules, and regulations and to obtain all
permits and qualifications and toqualify as required or helpful in the conduct
of the Company's business in order to maximize its Business.


(b)   Expertise.


The Employee agrees that he/she will make available to the Company any and all information
of which he/she has knowledge that is   relevant to the Company’s Business and
will make suggestions and recommendations which Employee should reasonably
believe will be of benefit to the Company.


(c)   Opportunities.


The Employee shall make all business opportunities  of which Employee becomes
aware pertaining to the Business in which the Company engages available to the
Company, and to no other person or entity or to other employees individually.


(d)   Compliance.


The Employee shall attempt in good faith to cause the Company to comply with all
ofits contractual obligations and commitments, as well as all applicable laws
andregulations.


5.           COMPENSATION AND BENEFITS.


A.  
Salary. For and in consideration  of the performance by the Employee of the
services, terms, conditions, covenants, and promises herein recited, the Company
agrees and promises to pay to the
Employee  at  the  times  and  in  the  manner  herein  stated,  a  base  salary  in  the  gross  sum  of
$150,000 per year, payable semi-monthly during the period of employment.  Each
year thereafter, this Agreement will be renewed upon the mutual consent of both
parties to this Agreement.

 
 
2

--------------------------------------------------------------------------------

 


B.  
Bonuses.



During the term of this Agreement, in addition to the salary referenced in
Paragraph 5-A hereof, to the extent a bonus plan is established by the Company’s
Compensation Committee, Employee shall be eligible to share in such a bonus pool
in accordance with the terms thereof; however, in no event shall Employee be
entitled to receive any bonus under any such plan if Employee’s employment is
terminated by the Corporation pursuant to Paragraph 2 or otherwise, or if
Employee voluntarily leaves the employ of the Corporation prior to the
expiration of the Agreement Term.  The establishment of a bonus pool, the amount
of the bonus pool, the timing of bonus payments, and Employee’s share of the
bonus pool, if any, shall be determined by the Compensation Committee, in its
sole and absolute discretion.


C.  
Taxes.



All amounts paid to Employee under this Agreement shall be subject to applicable
federal, state, withholdings, social security, and other taxes and deductions as
required by law.


D.  
Benefits.



Paid time off (“PTO”) shall include vacation, sick leave time, and other out of
office time and will be accrued and paid in accordance with the Company’s PTO
policy.   During the Term of this Agreement, Employee, if eligible under such
plans, shall be entitled to participate in any group life, health, disability,
or other insurance programs and any other fringe benefits as the Company may
from time to time generally make available to its employees.


E.  
Business Expenses and Reimbursements.



Provided Employee obtains prior approval for business expenses and provides
proper documentation of such expenses, Employee shall be entitled to
reimbursement in accordance with the customary policy of the Company for any
ordinary and reasonable business expenses incurred by Employee  in the
performance of his/her duties for and on behalf of the Company during the Term
of this Agreement.


6.           CONFIDENTIALITY OF INFORMATION AND DUTY OF NON-DISCLOSURE;COVENANT
NOT TO COMPETE; SOLICITATION OF EMPLOYEES.


The Employee acknowledges and agrees that during the course of employment and
for the Employee to conduct his/her duties as set forth in this Agreement,
Employee shall have access and disclosed to certain confidential information and
trade secrets, both oral andwritten, pertaining to the Business of the Company
(all such information is collectively referred to hereinafter as (“Confidential
Information”), consisting but not necessarily limited to the following:


Its trade secrets, technical information, methods, processes, formulae,
compositions, systems, techniques, discoveries, ideas, concepts, know how,
designs, specifications, inventions, computer programs, and research projects;


Business information consisting of customer lists, pricing methodologies and
data, provider networks, information technologies, work flows,  sources
of  services, business plans, financial data, and marketing strategies, plans or
systems.
 
(a)   Employee and his/her present and future partners, employees, agents,
representatives, brokers, attorneys, owners, shareholders, principals, officers,
directors, subsidiaries, divisions, affiliates, associates, heirs, executors,
assigns and administrators, and all persons acting by, through, under or in
concert with them, or any of them shall not directly or indirectly engage in
business activities at any time during or after the term of the Employee’s
employment hereunder, utilizing the Confidential Information, that is considered
competitive to those Business activities of the Company or its client or to
disclose to third parties the Confidential Information (i) without the express
prior written permission of the Company, (ii) as he/she may be required pursuant
to any law or court order or similar process, or (iii) in connection with any
valid claim by the Employee against the company.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)   Upon discovery of any unauthorized possession, use, or knowledge of any of
the Confidential Information, Employee shall immediately notify the Company of
the same, and shall cooperate with the Company to regain possession or prevent
further unauthorized use of the Confidential Information. If such unauthorized
possession or use of the Confidential Information is the result of the
negligence of the Employee or of any breach by the Employee of the terms of this
Agreement, the Employee, at Employee’s own expense, shall take all reasonable
actions, including, if likely to be effective, court proceedings, to recover
possession of, or (as the case may be) to prevent further unauthorized use or
disclosure of the Confidential Information.


(c)   All Confidential Information is and shall remain the property of the
Company. By disclosing such information to the Employee, the Company does not
grant to the Employee any express or implied right to the Confidential
Information.


(d)   Employee shall have no obligation to preserve the confidential or
proprietary nature of any Confidential Information which:


(i) was already known to the Employee free of any obligation to keep it
confidential at the time of its disclosure by the Company as evidenced by its
written records prepared prior to such disclosure; or


(ii) is or becomes, publicly known through no wrongful act of the Employee to
which the information was disclosed; or


(iii) is rightfully received from a third person or company having no direct or
indirect secrecy or confidential obligation with respect to such information; or


(iv) is approved for release by written authorization of the Company.


(e)   Non-Solicitation of Company employees.


Employee also covenant and agree that during the term of employment with
theCompany and for twelve (12) months after the termination thereof, regardless
ofthe reason for the employment termination, will not, directly or indirectly,
onhis (her) own behalf or on behalf of or in conjunction with any person or
legal entity, recruit, solicit, or induce, or attempt to recruit, solicit, or
induce, any employee of the Company with whom Employee had personal contact or
supervised while performing his or her Job Duties, to terminate their employment
relationship with the Company.
 
(f)   Notwithstanding anything else in this Agreement to the contrary,
the obligation of the Employee under this provision shall survive the
termination of this Agreement. Further, Employee agrees not to compete with the
business of the Company for a (5) five year period after termination.
 
(g)   Employee shall defend, hold harmless and indemnify the Company for
any liability, loss, claims, or damage of any kind, including reasonable
attorney’s fees, incurred by Employee as a result of any disclosure or use of
any Confidential Information in violation of the provisions of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           CONFLICT OF INTEREST
 
It is the Company’s policy that employees and others acting on the Company’s
behalf must be free from conflicts of interest that could adversely influence
their judgment, objectivity or loyalty to the company in conducting the
Company’s business activities and assignments. The Company recognizes that
employees may take part in legitimate financial, business, charitable, and other
activities outside their Company’s jobs, but any potential conflict of interest
raised by those activities must be disclosed promptly to management.


Employee acknowledges and agrees that during the course of employment and for
the Employee to conduct his/her duties as set forth in this Agreement, Employee
shall


(a)   Request permission and management approval in writing from the Company of
outside activities, financial interests, or relationships that may pose a real
or potential conflict of interest.  Remember that management written approval is
subject to ongoing review; therefore Employee shall periodically
update  management regarding such involvement.


(b)   Avoid personal relationships with other the Company employees whereby
parties in the relationship may receive or give unfair advantage or preferential
treatment because of the relationship.


(c)   Avoid actions or relationships that might conflict or appear to conflict
with job responsibilities or the interests of the Company.  Even the appearance
of a conflict of interest can damage an important Company interest.


(d)   Obtain necessary approvals in writing from the Company before accepting
any position as an officer or director of an outside business concern.


(e)   Prior to serving on the board of directors of a bona fide charitable,
educational or other nonprofit organization, you are encouraged to advise your
management and or your human resources manager.


Employee further acknowledges and agrees that during the course of employment
and for the Employee to conduct his/her duties as set forth in this Agreement,
Employee shall avoid the following:


(f)   Working with a business outside your Company responsibilities that is
in competition with any the Company business.


(g)   Accepting a gift that does not meet the standards in the Company Business
Gifts and Entertainment Policy.


(h)   Having a direct or indirect financial interest in or a financial
relationship with a Company competitor, supplier, or customer (except for
insignificant stock interests in publicly-held companies).


(i)   Taking part in any the Company business decision involving a company that
employs your spouse or family member.


(j)   Having a second job where your other employer is a direct or indirect
competitor, distributor, suppler, or customer of the Company.
 
 
5

--------------------------------------------------------------------------------

 


(k)   Having a second job or consulting relationship that affects your ability
to satisfactorily perform your Company assignments.


(l)   Using nonpublic Company information for your personal gain or advantage,
or for the gain or advantage of another, including the purchase or sale of
securities in a business the Company is interested in acquiring, selling, or
otherwise establishingor terminating business relations with.


(m)   Investing in an outside business opportunity in which the Company has an
interest, except for having an insignificant stock interest in publicly-held
companies.


(n)   Receiving personal discounts or other benefits from suppliers, service
providers, or customers that are not available to all the Company employees.


(o)   Receiving personal honoraria for services you perform that are closely
related to your work at the Company. Your supervisor should approve occasional
honoraria,such as for a university presentation or symposium.


(p)   Having romantic relationships with certain other employees where:


(i) there is an immediate reporting relationship between the employees.


(ii) there is no direct reporting relationship between the employees but where a
romantic relationship could cause others to lose confidence in the judgment
orobjectivity of either employee, or the relationship could causeembarrassment
to the company. Note: In some circumstances, romantic relationships between
employees may raise compliance issues under the Company’s Harassment Policy.


8.         MISCELLANEOUS.


(a)   Time of Essence.


Time shall be of the essence in all things pertaining to the performance of this
Agreement unless waived in writing by the undersigned parties.


(b)   Waivers.


No provision of this Agreement may be waived except by a written
instrumentsigned by the party waiving such provision.  A waiver by either party
of any of theterms and conditions of the Agreement in any instance shall not be
deemed orconstrued to be a waiver of such tem1 or condition to, the future, or
of any subsequent breach thereof, or of any other term and condition of the
Agreement.


(c)   Entire Agreement.


This Agreement and the accompanying schedules constitute the entireAgreement
between the parties respecting the services of the Employee andcompensation by
the Company and there are no representations, warranties,agreements or
commitments  between the parties hereto except as set forth herein.
 
 
6

--------------------------------------------------------------------------------

 


(d)   Notices.


Any notice, request, demand or other communication  permitted or required tobe
given hereunder shall be in writing and shall be deemed to be duly given
whenpersonally delivered to the Board of Directors of the Company or to the
Employee,as the case may be, or when deposited in the United States mails, by
certified or registered mail, return receipt requested, postage prepaid, at the
respective addresses of the Company and the Employee as shown on the signature
page hereto. Either party may change by notice the address to which notices are
to be sent.


(e)   Governing Law.


This Agreement shall be construed, interpreted and enforced in accordance
withthe laws of the State of California.


(f)   Severance.


If any provision of this Agreement shall, for any reason, be held in violation
ofany applicable law or regulation, such provision shall be deemed to
beunenforceable.  The  invalidity of such specific provision, however, shall not
beheld to invalidate any other provision herein, and the remainder of this
Agreement shall remain in full force and effect.


(g)   Successors and Assigns.


The Employee may not, under any circumstances, delegate any of his/her rightsor
obligations hereunder without first obtaining the written consent of
theCompany.  This Agreement and all of the Company's rights and
obligationshereunder may be assigned or transferred by the Company, in whole or
in part, to and shall be binding upon and inure to the benefit of any successor
or the Company if the successor  shall expressly assume by an instrument  in
writing all of the obligations of the Company hereunder. As used herein. the
term "successor" shall mean any person, firm, corporation or other business
entity which at any time by merger, consolidation or otherwise shall have
acquired all or substantially all of the stock of the Company.  Any such
successor shall be deemed to be substituted for all purposes as the "Company"
hereunder.


(h)   Jurisdiction.


The parties consent, stipulate and agree without power of revocation to
thenon­exclusive jurisdiction of any competent Federal or State court sitting
inCalifornia in connection with any suit, action or proceeding arising out of
thisAgreement and that service of process upon the other party by means of any
method reasonably calculated to notify such other party of any such suit, action
or proceeding shall be valid and effective service of process and further waive
any right to object to the laying of venue in any such court of any such suit,
action or proceeding or that any such suit, action, or proceeding brought in any
such court has been brought in any inconvenient forum.
 
 
7

--------------------------------------------------------------------------------

 


(i)   Expenses of Enforcement.


If any action, suit or proceeding is brought by any party hereto against any
otherparty hereto with respect to a matter or matters covered by this Agreement,
allcosts and expenses of the prevailing party incident to such action, suit
orproceeding, including reasonable attorney's fees, shall
be paid by the non-prevailing party.


(j)   Counterparts.


This Agreement may be executed in counterparts, each of which shall be deemedan
original, but all of which taken together shall constitute but one and the
sameinstrument.


(k)   Effective Date.


The effective date of this Agreement shall be as of the date set forth at the
end of thisAgreement.


(1)   Modifications and Amendments.


This Agreement may not be modified, changed or supplemented,  nor may
anyobligations hereunder be waived or extensions of time for performance
granted,except by written instrument signed by the party to be charged or by its
agent dulyauthorized in writing or as otherwise expressly permitted herein.


(m)   Legal Counsel.


Employee has had the opportunity to have his or her own  legal
counsel  review  and advise  him or her regarding the legal effect of this
Agreement.


(n)   Arbitration


In the event that a dispute arises relating to or concerning this Agreement
orthe transactions contemplating herein, the parties agree to submit said
dispute tobinding arbitration to JAMS, in Orange County, California.  The
prevailing partyto said arbitration shall be entitled to recover costs and
attorney's fees.


 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement is signed by the Employee and the Company as
of this 1ST  day of February, 2013 and shall become enforceable as of the
effective date of this Agreement.
 
 
COMPANY:  
 
Pacific Health Care Organization
1201 Dove Street, Suite 300 
Newport Beach, CA 92660 
 
By: /s/ Fred U. Odaka                                   
 
Its: CFO                                                          
EMPLOYEE:
 
David Kim
1207 Babcock Circle
Placentia, CA 92870
 
By: /s/ David Kim                                             
 
 
    Medex Healthcare, Inc
Medex Managed Care, Inc.
Medex Medical Management, Inc.
(Operational Subsidiaries)


1201 Dove Street, Suite 300
Newport Beach, CA 92660




By: /s/ Fred U.
Odaka                                                              


Its:  CFO                                                                        
 

 

 
 
9

--------------------------------------------------------------------------------

 
 